El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
' En este caso, la Corte de Distrito de Arecibo dicto la siguiente sentencia:
..“El Fuello de Puerto Rico v. Juan Bonhome. — Agresión con in-tención, de cometer asesinato. — Hoy día treinta y uno de marzo de mil novecientos cinco, ¡eomparéee el convicto Juan Bonhome Rivera, para oir leer .su sentencia. Preguntado si tiene algunas razones que exponer para que dicha sentencia no sea pronunciada, y no ex-presando razones bastantes para obstaoulizarla, se pronuncia la si-guiente sentencia por la Corte en contra de él. En vista del fabo de convicción dictado por esta Hon. Corte en el día de ayer, oO de marzo, la Corte debe ordenar y condena al convicto Juan Bon-home Rivera, á la pena de seis años de prisión en el Presidio De-partamental de la Isla, con trabajos forzados, y á .pagar las cos-tas de esta causa, por el delito de agresión con intención de co-meter asesinato; y la Corte, además, ordena que sea llevado dicho Juan Bonhome -Rivera, ícle esta Corte de Justicia al Presidio Be-partamental de San Juan, y sea entregado al Jefe de 'dicha Ins-titución, con una copia de esta sentencia, para que allí sea confinado el acusado, por el período ide seis años, con trabajos forzados y la.s costas. ’ ’
Se alegó ante esta Corte, que la sentencia debiera revo-carse porque no se muestra en los autos que se baila cum-plido con la sección 309 del Código de Enjuiciamiento Criminal, que exige que la sentencia se dicte dos días después del veredicto. Concediendo que el fallo de con-vicción deba tratarse de igual manera que el veredicto, sin embargo, el acusado debió baber presentado su obje-ción en la corte inferior ó debe considerársele que ha renunciado á tal derecho.
El hecho de que el tiempo señalado no fue, cuando menos, dos días después del veredicto, no es un funda-mento para una revocación, si el acusado no presentó objeción alguna.
Pueblo contra Barton, 88 Cal. 176; Pueblo contra Mess, 65 Cal. 174,
*535Además, el día 31 de ’ marzo - filé el último del cuarto término 'que la corte de Arecibo que coloca el caso den-tro de la excepción de diclia sección 309, indicada por las palabras “si la corte se propone continuar en sesión-mientras tanto.” .
Las demás cuestiones que solamente se lian presentado para su resolución, son sqbstancialmente idénticas á las promovidas' en el caso de Miguel Muñoz Santana,' re-sueltas por esta corte en el día 12 de diciembre, 1905; y por la razones expuestas en aquella opinión, la senten-' cia dictada en este caso por la Corte de Distrito de Are-cibo, debe ser confirmada.

Confirmada.

■ Jueces concurrentes: .Sres. Presidente Quiñones- y Asociados, Hernández, Figueras y MacLeary.